Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page11ofof77




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 17-cv-62411-BB

  ROLAND HERRERA,

          Plaintiff,

  v.

  PROSPECT ENTERPRISES, INC., et al.,

        Defendants.
  _____________________________________/

                                              ORDER

          THIS CAUSE is before the Court upon Plaintiff’s Motion to Remand (the “Motion”),

  see ECF No. [16], seeking to remand the proceedings back to state court in Broward County,

  Florida. The Court has carefully reviewed the Motion, the record, all supporting and opposing

  submissions, the exhibits attached thereto, and is otherwise fully advised. For the reasons that

  follow, the Motion is granted.

  I.      BACKGROUND

          Plaintiff originally filed this action on November 3, 2017, in the Seventeenth Judicial

  Circuit in and for Broward County, Florida. See ECF No. [1–2]. In the Complaint, Plaintiff

  alleges that he was terminated on or about September 4, 2015, due to his national origin. See Id.

  at 6. As a result, Plaintiff brought claims against his former employer, Defendant Prospect

  Enterprises, Inc. (“Prospect”), for a violation of Florida’s Civil Rights Act, and against his

  former supervisor, Defendant Adam Geis, for tortious interference with a business relationship.

  See Id. at 7.
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page22ofof77

                                                                            Case No. 17-cv-62411-BB


         On December 8, 2017, Prospect removed the case to this Court, invoking diversity

  jurisdiction as the basis for removal. See ECF No. [1]. Specifically, Prospect alleged that the

  amount in controversy “indisputably” exceeds $75,000, and diversity of citizenship exists

  because Plaintiff fraudulently joined Geis as a defendant. See Id. On January 6, 2018, Plaintiff

  filed the present Motion. See ECF No. [16]. Prospect has filed its response, see ECF No. [22],

  and Plaintiff has filed his reply, see ECF No. [30]. Because the Court agrees that the matter in

  controversy does not exceed $75,000, Plaintiff’s Motion is granted.1

  II.    LEGAL STANDARD

         “[A]ny civil action brought in a State court of which the district courts of the United

  States have original jurisdiction, may be removed by the defendant or the defendants, to the

  district court of the United States for the district and division embracing the place where such

  action is pending.” 28 U.S.C. §§ 1441(a), 1446. “Federal district courts, of course, have original

  jurisdiction over diversity cases and matters arising under federal law.” Whitt v. Sherman Int’l

  Corp., 147 F.3d 1325, 1329 (11th Cir. 1998) (citing 28 U.S.C. §§ 1331, 1332). “Removal is a

  matter of federal right,” but on a motion to remand, “‘ambiguities are generally construed against

  removal.’” Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir.1979)2; see Whitt, 147 F.3d at 1329; see

  also Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941).

         In the Notice of Removal, Prospect asserts that this Court has diversity jurisdiction over

  Plaintiff’s claims pursuant to 28 U.S.C. § 1332. See ECF No. [1]. “A removing defendant bears

  the burden of proving proper federal jurisdiction.” Coffey v. Nationstar Mortg., LLC, 994 F.

  Supp. 2d 1281, 1283 (S.D. Fla. 2014). District courts have diversity jurisdiction over cases in


  1
   As a result, the Court need not reach the argument whether Defendant Geis was fraudulently joined.
  2
   In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit Court of
  Appeals adopted as precedent all decisions issued by the former Fifth Circuit Court of Appeals prior to
  October 1, 1981.

                                                    2
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page33ofof77

                                                                         Case No. 17-cv-62411-BB


  which the parties are completely diverse and the amount in controversy exceeds $75,000. See 28

  U.S.C. § 1332. “Where, as here, the plaintiff has not pled a specific amount of damages, the

  removing defendant must prove by a preponderance of the evidence that the amount in

  controversy exceeds the jurisdiction requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d

  744, 752 (11th Cir. 2010); see also 28 U.S.C. § 1332(a). “To determine whether this standard is

  met, a court first examines whether it is facially apparent from the complaint that the amount in

  controversy exceeds the jurisdictional requirement.” Miedema v. Maytag Corp., 450 F.3d 1322,

  1330 (11th Cir. 2006) (citation omitted). “If the jurisdictional amount is not facially apparent

  from the complaint, the court should look to the notice of removal and may require evidence

  relevant to the amount in controversy at the time the case was removed.” Id. (citation omitted).

         “The substantive jurisdictional requirements of removal do not limit the types of evidence

  that may be used to satisfy the preponderance of the evidence standard.” Pretka, 608 F.3d at

  755. For example, “[d]efendants may introduce their own affidavits, declarations, or other

  documentation—provided of course that removal is procedurally proper.” Id. Whatever the

  evidence, it must be relevant to the amount in controversy at the time of the case’s removal, and

  should not involve simple speculation about future benefits or future harm. See Williams v. Best

  Buy Co., 269 F.3d 1316, 1318, 1319 (11th Cir. 2001).

         “[A] removing defendant is not required to prove the amount in controversy beyond all

  doubt or to banish all uncertainty about it.” Pretka, 608 F.3d at 754 (citations omitted). The use

  of reasonable inferences and deductions is permissible to show the amount that is in controversy

  in the case. See id. “However, courts must be mindful that removal statutes are construed

  narrowly and that uncertainties are resolved in favor of remand.” Chiu v. Terminix Co. Int’l,




                                                  3
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page44ofof77

                                                                             Case No. 17-cv-62411-BB


  L.P., 2016 WL 1445089, at *1 (M.D. Fla. Apr. 13, 2016) (citing Burns v. Windsor, 31 F.3d 1092,

  1095 (11th Cir. 1994)).

  III.   DISCUSSION

         In this case, the Court commences its jurisdictional analysis by reviewing the allegations

  in the Complaint—the operative pleading—to determine whether the amount in controversy is

  satisfied. The damages in the Complaint, however, are unspecified3; thus, the Court turns to the

  notice of removal to determine whether federal jurisdiction exists. See Lowery v. Alabama

  Power Co., 483 F.3d 1184, 1213 (11th Cir. 2007) (“[I]n assessing the propriety of removal, the

  court considers the document received by the defendant from the plaintiff—be it the initial

  complaint or a later received paper—and determines whether that document and the notice of

  removal unambiguously establish federal jurisdiction.”).

         In the Notice of Removal, Defendant cites to and attaches a pre-suit demand letter sent by

  Plaintiff’s counsel to Defendant wherein Plaintiff’s counsel demanded that Defendant pay

  Plaintiff two years’ salary or $145,600 plus his accrued and unpaid vacation pay, and an affidavit

  from the President of Prospect stating that Plaintiff’s annual salary during his employment was

  $72,800. See ECF Nos. [1]; [1–3]; [1–4]. The Court is not persuaded, however, that the pre-suit

  demand letter and affidavit indicating Plaintiff’s annual salary establish by a preponderance of

  the evidence that the jurisdictional limit has been exceeded.

         “Settlement offers do not automatically establish the amount in controversy for purposes

  of diversity jurisdiction. Instead, courts have analyzed whether demand letters merely ‘reflect

  puffing and posturing,’ or whether they provide ‘specific information to support the plaintiff’s

  claim for damages’ and thus offer a ‘reasonable assessment of the value of [the] claim.’” Lamb


  3
   At most, Plaintiff has alleged that the damages exceed $15,000 dollars exclusive of attorney’s fees and
  costs. See ECF No. [1–2].

                                                     4
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page55ofof77

                                                                         Case No. 17-cv-62411-BB


  v. State Farm Fire Mut. Auto. Ins. Co., No. 3:10–cv–615–J–32JRK, 2010 WL 6790539, at *2

  (M.D. Fla. Nov. 5, 2010) (quoting Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp. 2d

  1279, 1281 (S.D. Ala. 2009)). Here, Plaintiff sent the demand letter on September 24, 2015, and

  November 4, 2015: that is, Plaintiff sent the demand letters within one and two months,

  respectively, of his firing on September 4, 2015. See ECF No. [1–3]. Plaintiff’s demand letter

  seeking two years’ worth of his salary at such an early stage, then, “merely reflect[s] puffing and

  posturing by a party.” Wilson v. Target Corp., No. 10–80451–CIV, 2010 WL 3632794, at *3

  (S.D. Fla. Sept. 14, 2010); see also Standridge v. Wal-Mart Stores, 945 F. Supp. 252, 256 (N.D.

  Ga. 1996) (holding that a pre-suit demand letter was “nothing more than posturing by plaintiff’s

  counsel for settlement purposes and cannot be considered a reliable indicator of the damages

  plaintiff is seeking”).

          Prospect also alleged in the Notice of Removal that “back pay damages alone meet the

  threshold amount in controversy.” See ECF No. [1], at 3–4. First, Plaintiff does not allege that

  he is seeking back or front pay: instead, the Complaint seeks compensatory damages, including

  mental anguish and loss of dignity, punitive damages, and attorney’s fees and costs. See ECF

  No. [1–2]. Moreover, Prospect’s claim that back pay damages meet the amount-in-controversy

  requirement at the time of removal is undermined by Plaintiff’s statement, in an affidavit filed

  with his reply, that he obtained new employment on or about January 2, 2016. See ECF No. [30–

  1]. Thus, any back pay he would potentially be entitled to would be mitigated by the new

  employment he obtained four months after his firing (likely amounting to $24,266.67, a third of

  his salary). See Fusco v. Victoria’s Secret Stores, LLC, 806 F. Supp. 2d 1240, 1243 (M.D. Fla.

  2011) (“[M]ost courts consider mitigation when calculating back pay if the plaintiff submits

  affidavits or other evidence specifying the amount of mitigation.”); see also Destel v. McRoberts



                                                  5
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page66ofof77

                                                                               Case No. 17-cv-62411-BB


  Protective Agency, Inc., No. 03–62067–CIV, 2004 WL 746293, at *4 (S.D. Fla. Feb. 17, 2004)

  (remanding the case because the “potential value” of the “compensatory and punitive damage

  claims, combined with the value of Plaintiff’s other claims for relief,” did not meet the amount in

  controversy requirement after calculating the plaintiff’s back pay award based on evidence the

  plaintiff submitted regarding mitigation); but see Katz v. Apple Inc., No. 6:10–cv–1778–Orl–

  19KRS, 2011 WL 1103513, at *2 (M.D. Fla. Mar. 24, 2011) (denying remand and finding that

  “Although a deduction for post-termination earnings is more in the nature of a setoff than a

  defense, for present purposes the important consideration is that it has not yet been established.

  Even if the $54,000 should be deducted from any back pay award, the possibility remains that

  Katz could avoid some or all of this deduction.”).

          In the Notice of Removal, Defendant also alleges that the amount-in-controversy is met

  because the mental anguish and loss of dignity damages, punitive damages, and attorney’s fees

  and costs “may” and “could” exceed the jurisdictional requirement.4 See ECF No. [1], at 3–4.

  However, such “conclusory allegation[s] in the notice of removal that the jurisdictional amount

  is satisfied, without setting forth the underlying facts supporting such an assertion, [are]




  4
    Prospect then cited to Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1349 (11th Cir. 2000), noting in
  a parenthetical that it was a case “affirming [an] award of $150,000 damages for emotional distress in [a
  Florida Civil Rights Act] claim.” See ECF No. [1], at 4. While Plaintiff’s allegations in the Complaint
  are sparse, Prospect provided no further analysis of how Munoz—an age-discrimination case where the
  64-year-old plaintiff was terminated after 27 years for greeting a female coworker with a kiss on the
  cheek following a single warning, even though management was aware of the plaintiff’s practice of
  kissing female coworkers on the cheek and never admonished him for it, he never before received a
  documented reprimand and had in fact received numerous performance awards, the employee handbook
  outlined that termination would follow after three warnings, the reprimand was in English (and the
  plaintiff neither read nor spoke the language), and his replacement, who was 23 to 24 years his junior, had
  received several reprimands during the course of his employment, see Munoz, 223 F.3d at 1345 n.5—is
  analogous to the case at hand.

                                                      6
Case
 Case1:20-cv-24583-BB
      0:17-cv-62411-BB Document
                        Document28-1 Enteredon
                                 36 Entered  onFLSD
                                                FLSDDocket
                                                     Docket03/02/2018
                                                            12/23/2020 Page
                                                                        Page77ofof77

                                                                                Case No. 17-cv-62411-BB


  insufficient to meet the defendant’s burden.”5 Williams v. Best Buy Co., 269 F.3d 1316, 1319–20

  (11th Cir. 2001).

          “Removal statutes are to be construed narrowly; [and] where plaintiff and defendant clash

  about jurisdiction, uncertainties are resolved in favor of remand.” Burns v. Windsor Ins. Co., 31

  F.3d 1092, 1095 (11th Cir.1994). Accordingly, the Court is not satisfied that Prospect has

  demonstrated by a preponderance of the evidence that the jurisdictional amount-in-controversy

  has been met.

  IV.     CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to

  Remand Plaintiff’s Complaint to Broward Circuit Court, ECF No. [16], is GRANTED. This

  case is REMANDED to the Circuit Court of the Seventeenth Judicial Circuit in and for Broward

  County, Florida. The Clerk of Court is directed to CLOSE this case.

          DONE AND ORDERED in Miami, Florida, this 1st day of March, 2018.




                                                               _________________________________
                                                               BETH BLOOM
                                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of record

  5
    In its response to Plaintiff’s Motion, Prospect provides many cases where compensatory damages,
  punitive damages, and attorney’s fees and costs awards in Florida Civil Rights Act cases exceeded
  $75,000. See ECF No. [23], at 16–18. “However, Defendant does not . . . point to any underlying facts
  that might support such an assertion. Instead, Defendant cites to cases where other plaintiffs were
  awarded large amounts in compensatory and/or punitive damages without comparing the factual or legal
  claims made in those cases to Plaintiff’s claims or explaining the relevance of those awards to the instant
  inquiry. Thus, in light of the Court’s significantly lower estimate of Plaintiff’s potential back pay award,
  the Court finds that Defendant has failed to establish by a preponderance of the evidence that the amount
  in controversy in this case exceeds $75,000 . . . .” Destel v. McRoberts Protective Agency, Inc., No. 03–
  62067–Civ, 2004 WL 746293, at *4 (S.D. Fla. Feb. 17, 2004).

                                                       7
